Title: To George Washington from Brigadier General William Woodford, 18 June 1778
From: Woodford, William
To: Washington, George


                    
                        Dear Genl
                        [Valley Forge] June 18 1778
                    
                    Agreeable to your Excellencys request I have answerd the several questions submitted to the consideration of the Council last Evening.
                    I am not for risqueing any enterprize against Philadelphia, & would recommend that the Army remain in its present position ’till your Excellency is well assured of the evacuation of the City, & the Rout the Enemy have taken.
                    I think our present Strength will afford one Brigade more to be sent  to the Jerseys, without exposeing us to any Danger, or at least that it might move to the Deleware, to be ready to cross; this I think would give confidence to the Militia of that State.
                    If we remain in our present position till the Enemy leave the City, & their March is directed towards amboy, it will be useless for this Army to attempt to follow them. If such measures should be taken as will enable us to follow them, I am against risquing a Genl Attack, & to make a partial ⟨one,⟩ must depend upon the Situation of the two armys, & circumstances that may happen hereafter.
                    Should it be found expedient to move from this Camp, I would have the Sick carried back in the most commodious Situations in the Neighbourhood of Bethlehem ⟨and⟩ Easttown, or somewhere nigh the Delew⟨are⟩ the Stores to be moved the same Course to begin a removal of our Sick in the Hutts, previous to any resolution being taken for the March of this Army, I should think a necessary measure for several reasons. I am with much respect, Your Excellencys Most Obedt humble Serv⟨ant⟩
                    
                        Wm Woodford
                    
                